285 So. 2d 648 (1973)
Ann NICHOLSON, Appellant,
v.
ELI LILLY AND COMPANY, an Indiana Corporation, et al., Appellees.
No. 73-293.
District Court of Appeal of Florida, Third District.
October 30, 1973.
Rehearing Denied December 7, 1973.
Levenstein, Burke & Associates, P.A., Miami, for appellant.
Smathers & Thompson and James L. Armstrong, III, West, Goldman & Weisberg; Stephens, Magill, Thornton & Sevier, Miami, and Timothy Carl Blake, for appellees.
Before BARKDULL, C.J., and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
Appellant's cause was dismissed with prejudice for lack of prosecution. The record supports a finding by the trial court that the cause was not only subject to dismissal under Rule 1.420(e), 30 F.S.A., but, under the special circumstances presented, was also subject to dismissal with prejudice pursuant to the inherent power of the trial court to eliminate causes from its docket which are not being prosecuted with due diligence. See Rule 1.420(e); Reddish v. Forlines, Fla.App. 1968, 207 So. 2d 703.
Affirmed.